DETAILED ACTION
Allowable Subject Matter
Claims 1-38 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features or method steps including but not limited to:
(claim 1) a firearm with safety mechanism comprising: a housing; a spring-biased hammer rotatably supported by a transverse hammer pivot pin fixed in position relative to the housing, the hammer movable between a rearward cocked position and a forward firing position; a trigger operable to release the hammer from the cocked position to discharge the firearm; particularly, a blocking feature formed on the hammer pivot pin; and, particularly, a hammer blocking member movably mounted to the hammer and selectively engageable with the blocking feature; particularly, wherein rotating the hammer from the firing position to the cocked position aligns the blocking member with the blocking feature of the hammer pivot pin such that the blocking member is movable to engage the blocking feature;
(claim 26) a firearm with safety mechanism comprising: a housing; a spring-biased hammer rotatably supported by a transverse hammer pivot pin fixed in position relative to the housing, the hammer movable between a rearward cocked position and a forward firing position; a trigger operable to release the hammer from the cocked position to discharge the firearm; particularly, a blocking feature formed on the hammer pivot pin; and, particularly, a hammer blocking member movably mounted to the hammer and selectively engageable with the blocking feature; particularly, wherein rotating the hammer from the firing position to the cocked position aligns the blocking member with the blocking feature of the hammer pivot pin such that the blocking member is movable to engage the blocking feature; particularly, wherein the blocking member is a cylindrical pin and the blocking feature of the hammer pivot pin is a notch;
(claim 27) a method for blocking a firing mechanism of a firearm comprising: 5providing the firearm including a hammer mounted about a hammer pivot pin and rotatable between a rearward cocked position and a forward firing position, a trigger operable to release the hammer, and, particularly, a movable blocking member; positioning the hammer in the firing position, the blocking member being misaligned with a blocking feature on the hammer pivot pin; rotating the hammer to the cocked position; particularly, aligning the blocking member with the blocking feature on the hammer pivot pin; impacting the firearm on a surface; particularly, automatically moving the blocking member from a retracted position disengaged from the blocking feature of the hammer pivot pin to a projected position engaged with the blocking feature; and, particularly, arresting rotation of the hammer to prevent discharging the firearm via the blocking member engagement with the blocking feature; and,
(claim 37) a revolver with safety mechanism comprising: a cylinder frame supporting a rotatable cylinder defining a plurality of cartridge-receiving chambers; a spring-biased hammer rotatably supported by a stationary hammer pivot pin arranged in the frame, the hammer movable between a rearward cocked position and a forward firing position; a trigger engageable with the hammer and operable to release the hammer therefrom; particularly, a blocking notch formed on the hammer pivot pin; and, particularly, a hammer blocking pin movably mounted to the hammer and selectively engageable with the blocking feature; particularly, wherein rotating the hammer from the firing position to the cocked position aligns the blocking pin with the blocking notch of the hammer pivot pin such that the blocking pin is slideably engageable with the blocking notch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
3-Sep-21